DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/09/2021 has been  entered and fully considered.
Claims 1-2, 4-13, 16, and 19-25 are pending of which claims 1, 20 and 22 are independent.
The double patenting rejection of pending claims 1-2, 4-13, 16, and 19-25 previously made is now withdrawn in lieu of the Terminal Disclaimer filed for US PATENTS  10686627, 10277423, and 9806911.
The examiner notes here that the examiner was unable to reach the attorney of record to seek permission for the minor typographical errors of dependent claims 19 and 25.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 19, Line 1, the phrase reciting “method of claim 18” has been replaced by the phrase - - - method of claim 12 - - -
Claim 25, Line 6, the word “slave” has been deleted.
Claim 25, Line 7, the word “slave” has been replaced by - - -secondary- - -
Allowable Subject Matter
Claims 1-2, 4-13, 16, and 19-25 (renumbered 1-20) are allowed.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks submitted on 06/09/2021, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.
The prior art of record fails to teach a method and system forming a gateway stack (GS) that includes a master, a backup, and at least one secondary amongst nodes of the GS based on an election pursuant to a gateway stack protocol (GSP), wherein the GS provides gateway services for a Network Virtualization over Layer 3 (NV03), and wherein a node of the GS is coupled to a switch and synchronizing respective configuration files of the backup and the at least one secondary with a created configuration file, the created configuration file created for gateway services of the GS as substantially claimed in claims 1 and 20.  These limitations, in combination with the remaining limitations of claims 1 and 20 are not taught nor suggested by the prior of art record.
Dependent claims 2-7, 9-13 and 19 depend on parent claim 1 and are allowed for the same reasons as the parent claim 1.
Claim 22 and all of its dependent claims 8, 16, and 23-25 are allowable over the prior art since none of the prior art taken individually or in combination fails to 
	In the independent claim 22, “…and wherein a node of the GS is coupled to a switch via a data interface that is aggregated by a static trunk that enables the switch to evenly distribute inbound data packets amongst respective nodes of the GS.” in combination with other limitations recited in claim 22.
The prior art cited in the parent applications 14/929,745 (now US Patent 9806911) and 15/709665 (now US PAT 10277423)  and 16/355037 (now US PAT 10686627) are the closest prior art and the independent claim 22 is still allowable over each and every prior art listed in the parent applications for the same reasons stated in the reasons for allowance in the respective parent applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474